Citation Nr: 1419528	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-05 263	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral foot disability to include pes planus.

3.  Entitlement to an evaluation in excess of 10 percent prior to December 4, 2012 and in excess of 30 percent thereafter for left knee chondromalacia.

4.  Entitlement to an evaluation in excess of 10 percent prior to December 4, 2012 and in excess of 30 percent thereafter for right knee chondromalacia, to include entitlement to a temporary to evaluation based on convalescence.

5.  Entitlement to an evaluation in excess of 20 percent for ruptured Achilles tendon.

6.  Entitlement to a compensable evaluation in for granuloma, left Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1980 and from November 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the VA paperless claims processing system.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1975 to June 1980 and from November 1981 to December 1984.

2.	On April 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


